Citation Nr: 1721325	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS), status post laminectomy, L4-5 (low back disorder), currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of fracture, right 5th metacarpal, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to July 1979, and from November 1988 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain new VA examinations. The Board observes that the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was recently granted, effective March 17, 2005. While this award will result in an evaluation equivalent to 100 percent disabling, there is other potential benefit available to the Veteran if increased evaluations are warranted for the issues currently on appeal.

The Veteran's most recent and pertinent VA examination for his low back disorder occurred in September 2011. Additionally, his most recent and pertinent VA examination for his residuals of fracture, right 5th metacarpal occurred in April 2012. In several statements, as well as during his March 2017 testimony, the Veteran alleged that his symptoms for both conditions have worsened and that the examinations of record do not adequately reflect the Veteran's current symptomatology. 

Thus, new VA examinations are thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file and March 2017 testimony, the Veteran has received VA treatment for his conditions, but there are no VA treatment records after early 2014. Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Thereafter, the Veteran should be scheduled for VA examination(s) to ascertain the current severity and manifestations of his service-connected intervertebral disc syndrome (IVDS), status post laminectomy, L4-5 (low back disorder) and service-connected residuals of fracture, right 5th metacarpal. Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed. The examiner(s) is/are requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disorder under the rating criteria. In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months, if any, and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also perform any studies of the hand and fingers deemed necessary. The examination of the hand and fingers should include range of motion studies, commentary as to the presence and the extent of any painful motion or functional loss due to pain, and the presence and the extent of any ankylosis, unfavorable or favorable. The examiner should comment on whether the severity of the Veteran's disability constitutes loss of use of the hand or fingers amounting to amputation. All opinions and conclusions expressed must be supported by a complete rationale in a report.

3. The AOJ should review the examination report(s) to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


